Citation Nr: 1503657	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979 and September 1979 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter is now appropriately before the Atlanta, Georgia RO.

This matter was previously remanded by the Board in September 2011 and July 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before readjudicating a claim that it has previously remanded, the Board must ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the following reasons, the Board finds that the July 2014 remand directives have not been substantially complied with, and as a result, the matter must be remanded to ensure compliance.

In the July 2014 Remand, the Board ordered a new VA examination and instructed the examiner to (1) identify all psychiatric disorders and provide an opinion as to whether such disorder is etiologically related to service, (2) provide an opinion as to whether the Veteran's personality disorder was subject to a super imposed mental disorder, (3) address the Veteran's report of depression, anxiety, and amnesia upon discharge (which was reported at separation), and (4) address the Veteran's ongoing treatment for depression, specifically his diagnosis of major depressive disorder.

The examiner confirmed an earlier diagnosis of personality disorder not otherwise specified with narcissistic features.  The examiner states that "the depression that he reported on the report of medical history is linked to the chapter 9 and its consequences/ramifications at that time."  It appears that this is in relation to the reported depression, anxiety, and amnesia noted upon his discharge examination.  In addition, the examiner states that "this condition was not aggravated by military service, because his condition is developmental in nature."  The examiner further explains that "there is no mention of depression linked to military service in the VA treatment notes."

While the Board notes that the examiner seemingly touched on all requested opinions, the explanations and rationales are inadequate.  The examiner does not specifically state whether the Veteran's currently diagnosed psychiatric disability is the result of active duty service, although it seems that it is not due to the developmental nature of the disability.  While the examiner states that the condition was not aggravated, she does not provide a rationale further than it "is developmental in nature."  That does not explain why it was not aggravated or subject to a superimposed disease or injury, but rather reiterates the nature of the disease.  In addition, further explanation regarding the relevance of the symptoms reported upon discharge, and whether they are evidence of a separate psychiatric disorder, or aggravation of the personality disorder, are needed.  Lastly, while the examiner notes that there is no mention of depression linked to military service in VA treatment records, that was not the opinion requested of the examiner.  VA treatment records do show a diagnosis of depression.  The examiner was asked to address the ongoing treatment for depression and whether it is a separate disability or part and parcel of his personality disorder.  As a result, a new examination, or opinion if adequate, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2014 VA examiner.  If that examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new VA examination is necessary, or if an addendum to the August 2014 opinion is adequate. 

The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report. 

      The examiner is asked to:

(a) Identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include any reports of psychiatric symptomatology documented in the Veteran's service treatment records.  

(b) In doing so, the examiner must express an opinion as to whether it is at least as likely as not that a personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  If so, identify the additional disability.

(c) In providing this opinion, the examiner must address the Veteran's report of depression, excessive worry, loss of memory, and amnesia upon separation, as documented in his discharge examination.  Explain whether or not these symptoms are consistent with the presence of a superimposed disease or injury in service, and/or the onset of an acquired psychiatric disorder.

(d) In addition, the examiner must address more thoroughly the evidence in the record of the Veteran's ongoing treatment for depression, in particular his diagnosis of major depressive disorder, noted at times to be severe, with psychoses.  The examiner must provide an explanation as to whether this is a separate disability or part and parcel of his personality disorder. 

If it is a separate disability, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separate disorder had its onset in active service or was caused by or otherwise related to service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for a specific psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

